8 F.3d 821
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.William Byron CAYTON, III, Defendant-Appellant.
No. 93-6608.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 27, 1993.Decided:  October 26, 1993.

Appeal from the United States District Court for the Eastern District of North Carolina, at Elizabeth City.
William Byron Cayton, III, Appellant Pro Se.
Jane H. Jolly, Assistant United States Attorney, Raleigh, North Carolina, for Appellee.
E.D.N.C.
AFFIRMED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
William Byron Cayton, III, appeals from the district court's order denying his motion for modification of his sentence, which was construed as a motion pursuant to 28 U.S.C. § 2255 (1988), to preserve appellate jurisdiction.   See United States v. Pavlico, 961 F.2d 440 (4th Cir. 1992).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Cayton, No. CR90-19-2-BO (E.D.N.C. May 12, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED